Case: 12-20030       Document: 00512329265         Page: 1     Date Filed: 08/02/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 2, 2013
                                     No. 12-20030
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JEANNA MARIE GREER,

                                                  Plaintiff-Appellant

v.

HARRIS COUNTY, TEXAS, In its capacity as a Political Subdivision and/or
Governmental Unit of the State of Texas; CHARLES A. BALLARD, Individually,
and in his official capacity as a Harris County Sheriff’s Department Civilian
Detention Officer; JACOREY B. DOZIER, Individually, and in his official
capacity as a Harris County Sheriff’s Department Civilian Detention Officer,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:10-CV-817


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Jeanna Marie Greer appeals the district court’s judgment, following a
bench trial, that she take nothing from the defendants in her civil rights suit
under 42 U.S.C. § 1983. Greer first contends that the district court clearly erred




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20030       Document: 00512329265    Page: 2   Date Filed: 08/02/2013

                                  No. 12-20030

in finding that she impeded detention officers while they were aiding a sick
inmate and that the force used to control her was not excessive.
      We review the district court’s conclusions of law de novo and findings of
fact, including its rulings on excessive use of force, for clear error. See Baldwin
v. Stalder, 137 F.3d 836, 839 (5th Cir. 1998). “A factual finding is not clearly
erroneous as long as it is plausible in the light of the record read as a whole.”
Villafranca v. United States, 587 F.3d 257, 260 (5th Cir. 2009) (internal
quotation marks and citation omitted). The factual findings challenged by Greer
were supported by the testimony of detention officers Stephen Hernandez,
Charles Ballard, and Jacorey Dozier, which the district court credited over the
evidence presented by Greer. In light of the record as a whole, the challenged
findings were plausible and, thus, not clearly erroneous.
      Greer also challenges the district court’s findings that Harris County
adequately investigated the complaints against Ballard and Dozier for excessive
force and that Ballard and Dozier were not inadequately trained or supervised.
There is no authority for an award of damages against a governmental unit
based on the actions of particular officers when the factfinder has found that
those officers inflicted no constitutional harm. City of Los Angeles v. Heller, 475
U.S. 796, 799 (1986).      Greer has not shown that the district court erred
concerning this issue.
      Finally, Greer asserts that the district court erred regarding its
management of discovery and the denial of a jury trial. The record of the final
pretrial conference reflects that Greer’s only remaining discovery requests were
resolved without objection by her. While the record reflects that Greer initially
demanded a jury trial, she did not object to the district court’s subsequent
scheduling of the case as a bench trial. The record reflects a “conference
memorandum” filed by the district court one month before trial clearly setting
this case as a bench trial. Greer was aware that the case was scheduled as a
bench trial because she mentioned that the case would be a bench trial in three

                                        2
    Case: 12-20030     Document: 00512329265       Page: 3   Date Filed: 08/02/2013

                                   No. 12-20030

separate pre-trial pleadings without taking any exception to the failure to
schedule the case as a jury trial. When the case was called for a bench trial, she
again made no objection and participated with counsel in the trial. Under our
precedents, then, Greer’s arguments are unavailing.              See Casperone v.
Landmark Oil & Gas Corp., 819 F.2d 112, 116 (5th Cir. 1987); Jerry Parks
Equip. Co. v. Se. Equip. Co., 817 F.2d 340, 342 (5th Cir. 1987). Her counsel’s
suggestion that the district court harbors personal animosity towards him does
not provide an excuse for failure to object to the scheduling of a bench trial
rather than a jury trial or to discovery rulings. This argument, raised for the
first time in a reply brief, is also untimely. See Valle v. City of Houston, 613 F.3d
536, 544 n.5 (5th Cir. 2010).
      The judgment of the district court is AFFIRMED.




                                         3